DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 09/24, with respect to the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2017-0005648) in view of Kim (KR 10-2014-0132468) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The allowable subject matters of canceled claim 3, now incorporated into independent claim 1, have been withdrawn. However, upon further consideration, a new non-final office action set forth follows.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIN (US 2007/0280667).
Regarding claim 1, SHIN discloses a lens assembly, comprising:
base (module housing 101, figures 1-4, paragraphs [0021]-[0026]);
a first lens group (lenses 121, figures 1-4, paragraphs [0021]-[0026]) disposed in the base;
a first body (lens assembly 102, figures 1-4, paragraphs [0021]-[0026]) coupled to the first lens group; and
a first wheel (rotator 104, figures 1-4, paragraphs [0021]-[0026]) rotatably coupled to the first body, the first wheel being configured to move the first lens group on the base (figures 1-4, paragraphs [0021]-[0026]),
wherein, the base comprises a recess formed therein to receive a portion of the first wheel and to guide the first wheel (module housing 101 comprises a recess formed therein to receive rotator 104, figures 1-4, paragraphs [0021]-[0026]).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avital et al. (US 2008/0211955).
Regarding claim 9, Avital et al. discloses a lens assembly, comprising:
base (bottom panel 304, figure 3A, paragraphs [0114]-[0115]);
a first lens group (AF lens, figure 3A, paragraph [0122]) disposed in the base;
a first mover (wheel 241, figure 3A, paragraphs [0116]-[0118]) coupled to the first lens group, the first mover being configured to move the first lens group (paragraphs [0116]-[0118]); and
a first rod (guide rails 302, figure 3A, paragraphs [0116]-[0118]) disposed in the base,
wherein the first mover comprises a first wheel (wheel 241, figure 3A, paragraphs [0116]-[0118]) configured to move the first lens group along the rod.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Avital et al. (US 2008/0211955) in view of SHIN (US 2007/0280667).
Regarding claim 1, Avital et al. discloses a lens assembly, comprising:
base (bottom panel 304, figure 3A, paragraphs [0114]-[0115]);
a first lens group (AF lens, figure 3A, paragraph [0122]) disposed in the base;
a first body (AF platform 240, figures 3A-3D, paragraphs [0116]-[0118]) coupled to the first lens group; and
a first wheel (wheel 241, figure 3A, paragraphs [0116]-[0118]) rotatably coupled to the first body, the first wheel being configured to move the first lens group on the base (wheel 241, figure 3A, paragraphs [0116]-[0118]).
Avital et al. fails to disclose wherein, the base comprises a recess formed therein to receive a portion of the first wheel and to guide the first wheel.
However, SHIN discloses wherein, the base comprises a recess formed therein to receive a portion of the first wheel and to guide the first wheel (SHIN discloses module housing 101 comprises a recess formed therein to receive rotator 104, figures 1-4, paragraphs [0021]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Avital et al. by the teaching of SHIN in order to converts rotation of the rotator into linear movement of the lens assembly along the optical axis of the image sensor to adjust a focal distance of the lens assembly (paragraph [0012]).

Regarding claim 2, Avital et al. discloses wherein the first body comprises a first hole formed therein to allow the first wheel to be disposed therein (figure 3D).


a second wheel (wheel 241, figures 3A-3D, paragraphs [0116]-[0118]) coupled to the first body and configured to move the first body on the first rod.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (US 2007/0280667) in view of Kim (KR 10-2014-0132468).
Regarding claim 4, SHIN fails to disclose a first magnet; and a first coil part disposed in the base so as to be opposite the first magnet.
However, Kim discloses:
a first magnet (magnet 400, figures 2-4, page 4) disposed in the first body; and
a first coil part (coil 500, figures 2-4, 8-10, page 4) disposed in the base so as to be opposite the first magnet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in SHIN by the teaching of Kim in order to provide a moving force, which is generated by the magnet and coil, to move the lens, page 4.

Regarding claim 5, SHIN discloses wherein the first coil part comprises:
a yoke disposed in the base such that a long side thereof is parallel to an optical-axis direction (figures 2-4, 8-10, page 4); and
a coil wound on the yoke and disposed opposite the first magnet (figures 2-4, 8-10, page 4).

Allowable Subject Matter
Claims 10-18 are allowed.

Regarding claim 10, the prior art of the record fails to disclose a camera module, comprising:
a second wheel configured to move the third lens group in the optical-axis direction on the base, in combination with other claimed elements.

Claims 11-18 are allowed as being dependent from claim 10.

Claims 6, 8, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          12/29/2021